MEMORANDUM OF DECISION.
On appeal from the summary judgment for Charles Mancini entered by the Superi- or Court, Cumberland County, James J. and Maryann B. Henick contend that their claim for damages allegedly caused by Mancini’s negligent operation of a snowplow in the scope of his employment with the State was filed within the six-year limitation set forth in 14 M.R.S.A. § 752 (1980) and that the court erred in holding the action barred by the two-year limitation set forth in 14 M.R.S.A. § 8110 (1980). By an evenly divided court we affirm the judgment of the Superior Court.
The entry is:
Judgment affirmed.
All concurring.